Title: From Thomas Jefferson to Albert Gallatin, 15 April 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                     Th:J. to mr Gallatin
                            
                            Apr. 15. 06.
                        
                        It would be satisfactory if mr Newton would state something more than the names of his candidates, such as
                            their residence, character, politics, standing in society, and if he would say which if any is preferable to mr Calvert.
                            can you have an opportunity of consulting him.
                    